Title: From Thomas Jefferson to George Jefferson, 27 May 1802
From: Jefferson, Thomas
To: Jefferson, George


            Dear SirMonticello May 27. 1802.
            I am setting out this morning on my return to Washington. being in want of 500. lb. of bacon here for our workmen, I must ask the favor of you to procure and forward that much by the first safe boats to Gabriel Lilly my manager here and in general to answer his applications for what he may want here, without my special order, as his discretion may always be trusted. I have not heard from mr Barnes since I left Washington, but take for granted his having remitted [to you] 300. D. as desired, which shall shortly be further added to. accept my affectionate salutations.
            Th: Jefferson
          